Exhibit 10.2

Employment Agreement

Agreement effective May 1, 2002, between MapInfo Corporation, One Global View,
Troy, New York 12180 ("MapInfo" or "Company"), and JOHN C. CAVALIER
("Cavalier").

1.      EMPLOYMENT AND TERM

1.1          Upon execution of this Employment Agreement (the "Agreement"), it
is hereby acknowledged that this agreement and any exhibits hereto, constitute
the entire understanding between the parties, and all previously executed
employment agreements, together with any addendums (including the agreement
effective January 1, 2001) previously executed by both parties, are hereby null
and void. No waiver or modification of the terms hereof shall be valid unless in
writing and signed by both parties and only to the extent therein set forth.

1.2         MapInfo agrees to continue employment of Cavalier, and he agrees to
serve as MapInfo's Chairman, subject to his election to the Board of Directors.

1.3         Cavalier shall devote his best efforts to fulfilling his
responsibilities to MapInfo. He shall use his individual expertise to the extent
possible for effective profit operation of the company, as well as the growth of
the business, subject to the control, discretion and approval of the Board of
Directors. In the performance of his duties, he shall make his office in the
U.S. headquarters of MapInfo.

1.4          Term. The term of this Agreement shall begin on May 1, 2002, and
continue until April 30, 2005, unless terminated by MapInfo at any time for
"Cause" in accordance with any of the following definitions for the purpose of
this Agreement, or inability to perform as set forth in Section 5 below.

2.       COMPENSATION AND BENEFITS

2.1        The Company shall pay to Cavalier a salary of not less than
$165,000.00 per annum, in accordance with the standard payroll practices of the
Company effective October 1, 2002.

2.2          At the expiration of this Agreement (April 30, 2005), should either
the Company or Cavalier decide not to renew, Cavalier shall receive one (1) year
of his then current full base salary upon expiration of this contract. Further,
The Company is obligated to give Cavalier one-year's notice (by April 30, 2004)
if they do not intend to renew his Agreement upon its expiration. Receipt of
this severance payment shall be contingent upon Cavalier's execution of a
reasonable General Release of the Company, which is prepared by the Company.

2.3          The Company shall reimburse Cavalier for all reasonable
out-of-pocket expenses incurred in connection with the performance of his duties
hereunder, payable in accordance with the standard expense account procedures of
MapInfo.

2.4         Cavalier shall be entitled to participate on the same basis, subject
to the same qualifications, as other employees of the Company in any disability,
pension, life insurance, health insurance, hospitalization and other fringe
benefit plans in effect with respect to other employees of the Company, in
accordance with the written terms of said plans which shall be controlling.

2.5          The Company shall purchase such additional medical, disability,
life insurance and/or other fringe benefit programs of Cavalier's choosing up to
a maximum amount of $35,000.00 per annum. Additionally, the Company requires,
and shall pay all expenses of, an annual physical for Cavalier at the Mayo
Clinic, to the extent such expenses are not covered by the Company's existing
health insurance plan. The income tax implications of all of this compensation
shall be the responsibility of Cavalier.

       

3.       INTELLECTUAL PROPERTY, CONFIDENTIAL INFORMATION AND NON-COMPETITION

Cavalier reaffirms his previously executed attached Employee Intellectual
Property, Confidential Information and Non-Competition Agreement.

4.        IRREPARABLE INJURY

4.1        Both parties hereto recognize that the services to be rendered by
Cavalier during the term of his employment are special, unique and of
extraordinary character, and Cavalier acknowledges that any violation by him of
Section 3 of this Agreement may cause the Company irreparable injury.

4.2        In the event of a breach or threatened breach by Cavalier of the
provisions of said Section 3, MapInfo shall be entitled to an injunction
restraining Cavalier from violating the terms thereof, and from providing any
confidential information to any person, firm, corporation, association or other
entity, whether or not Cavalier is then employed by, or an officer, director, or
owner thereof.

4.3        Nothing herein shall be construed as prohibiting the Company from
pursuing any other remedies available to it for such breach or threatened
breach, including recovery of damages from Cavalier.

 

5.        EARLY TERMINATION

Definititions for purposes of this Agreement:

"Cause

" shall be defined and limited to (i) the willful and continued failure by
Cavalier to substantially perform his duties hereunder (other than any such
failure resulting from Cavalier's incapacity due to physical or mental illness),
or (ii) conviction for any crime other than simple offenses or traffic offenses;
(iii) breach of Cavalier's fiduciary responsibilities to the Company; (iv)
conduct reflecting moral turpitude; (v) commission of fraud or gross misconduct
in Cavalier's dealings with or on behalf of the Company; (vi) breach of any duty
of confidentiality owed the Company.



"Change in Control of the Company"

shall mean an acquisition (directly or indirectly)resulting in more than 50% of
the Company's voting stock or assets being acquired by one or more entities that
thereby gain management control of the Company. This section shall govern in
case of any conflict between the wording of this Agreement and the wording of
the plan under which any options were granted to Cavalier.



"Good Reason"

shall mean a failure by the Company to comply with any material provision of
this Agreement which has not been cured within ten (10) days after Cavalier has
given written notice of such noncompliance to the Company.



"Notice of Termination"

shall mean a written notice to the other party that Cavalier is terminating or
to be terminated for one of the reasons set forth in this Agreement.



5.1         Cavalier's employment hereunder may be terminated prior to the
Contract Expiration Date under any one of the following circumstances:

5.1.1     the death of Cavalier;

5.1.2     a mental, physical or other disability or condition of Cavalier which
renders him incapable of performing his obligations under this Agreement for a
period of three (3) consecutive months;

5.1.3     by Cavalier for either (i) Good Reason or (ii) a Change in Control of
the Company;

5.1.4     by the Company for Cause.

5.2         Any termination of Cavalier's employment by the Company or by
Cavalier shall be communicated by written Notice of Termination to the other
party hereto.

 

5.3       "Date of Termination" shall mean:

5.3.1     if Cavalier's employment is terminated by his death, the date of his
death;

5.3.2     if Cavalier's employment is terminated by reason of the event
specified in subsection 5.1.2. above, sixty (60) days after Notice of
Termination is given (provided that Cavalier shall not have returned to the
performance of his duties on a full-time basis during such sixty (60) day
period;

5.3.3     if Cavalier's employment is terminated for Cause pursuant to
subsection 5.1.4. above, the date the Notice of Termination is given or later,
if so specified in such Notice of Termination; and

5.3.4     if Cavalier's employment is terminated for any other reason, the date
on which a Notice of Termination is given.

5.4         If within thirty (30) days after any Notice of Termination is given,
the party receiving such Notice of Termination notifies the other party that a
dispute exists concerning the termination, the Date of Termination shall be the
date fixed, either by arbitration award or by a final judgment, order or decree
of a court of competent jurisdiction.

6.       COMPENSATION UPON EARLY TERMINATION OR DISABILITY

6.1         During any period that Cavalier fails to perform his duties
hereunder as a result of incapacity due to physical or mental illness
("disability period"), Cavalier shall continue to receive his full base salary
at the rate then in effect for such period until his employment is terminated
pursuant to 5.1.2 above, provided that payments so made to Cavalier during the
disability period shall be reduced by the sum of the amounts, if any, payable to
Cavalier at or prior to the time of any such payment under disability benefit
plans of the Company and which were not previously applied to reduce any such
payment.

6.2.         If Cavalier's employment is terminated by his death, the Company
shall have no further payment obligations to Cavalier other than those arising
from his employment prior to his death.

6.3         If Cavalier's employment shall be terminated for Cause, the Company
shall pay Cavalier his full base salary through the Date of Termination at the
rate in effect at the time Notice of Termination is given. Thereafter, the
Company shall have no further obligations to Cavalier under this Agreement.

6.4         If Cavalier shall terminate his employment by resigning for other
than good reason, the Company shall pay Cavalier his full base salary for six
months from the Date of Termination at the rate in effect when the Notice of
Termination is given. Receipt of this severance payment shall be contingent upon
Cavalier's execution of a reasonable General Release of the Company, which is
prepared by the Company.

6.5         If Cavalier's employment shall be terminated by MapInfo for reasons
other than those specified in Sections 5.1.2, 5.1.3 or 5.1.4 above, or Cavalier
shall terminate his employment for good reason, then:

6.5.1     At his choice, Cavalier can either: (1) continue to be paid his full
base salary for the remaining period in his contract (but, in no case, less than
two years), or (2) opt to receive a lump-sum payment equivalent to his actual
highest annual base, plus incentive, earnings to be based upon the immediate
past five-year period; and

6.5.2     the Company shall continue Cavalier's health and dental insurance
coverage for the one year period following the Date of Termination on the same
terms as provided to other MapInfo employees.

6.5.3     Provision of the above severance payments and benefits shall be
contingent upon Cavalier's execution of a reasonable General Release of the
Company, which is prepared by the Company.

6.6         Upon any change in control of the Company, where Cavalier is not the
surviving Chairman, or is offered a position not acceptable to him, then, at his
option, his employment shall terminate upon such change in control, and:

6.6.1    (1)  Cavalier can either continue to be paid his full base salary for
the remaining period in his contract (but, in no case, less than two years), or;

          (2)  opt to receive a lump-sum payment equivalent to his highest
two-year's (of the immediate past five-year period) full base salary, plus
actual incentive earnings;

both payable by the controlling company; and

6.6.2    the company shall continue Cavalier's health and dental insurance
coverage for the applicable period stated in section 6.6.1 on the same terms as
provided to other company employees.

6.6.3   provision of the above severance payments and benefits shall be
contingent upon Cavalier's execution of a reasonable General Release of the
controlling company, which is prepared by the controlling company.

6.7         Upon any change in control of the Company, all unexpired and
unvested options of Cavalier to purchase common stock of the controlling company
shall immediately vest as of the date of such change in control, for such period
of time and upon such terms as are provided in the plan under which the options
were granted.

7.         NOTICES

All communications and notices hereunder shall be in writing and either
personally delivered or mailed to the party at the address set forth in the
records of the Company. Notices to MapInfo shall be addressed to the attention
of the Board of Directors of MapInfo Corporation, with a copy to the President
and CEO of MapInfo Corporation.

8.         SUCCESSORS

8.1         Under this Agreement, any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all, or substantially all, of
the Company's business and/or assets, will be required to expressly assume and
agree to comply with this Agreement in the same manner and to the same extent
that the Company would be required to comply as if no such succession had taken
place. Failure of the Company (or any successor to its business and/or assets)
to obtain such agreement prior to the effectiveness of any such succession
shall, at Cavalier's option to treat it as such, be a breach of this Agreement,
except for the purposes of implementing the foregoing, the date on which any
such succession becomes effective shall be deemed the Date of Termination.

8.2         This Agreement shall be binding upon and inure to the benefit of the
parties hereto, their respective heirs, administrators, executors, personal
representatives, successors and assigns; provided, however, that except as
provided in this Section 9, this Agreement may not be assigned by either of the
parties hereto. If Cavalier should die while any amounts would still be payable
to him, all such amounts earned, unless otherwise provided herein, shall be paid
in accordance with the terms of this Agreement to Cavalier's designee or, if
there be no such designee, to Cavalier's estate.

 

9.         ARBITRATION

9.1         Except as otherwise provided in Section 4 above, any dispute or
claim relating to or arising out of employment with the Company, whether based
on contract, tort or otherwise, but not including statutory claims, shall be
subject to final and binding arbitration in the State of New York in accordance
with the applicable commercial arbitration rules of the American Arbitration
Association in effect at the time the claim or dispute arose.

9.2         The arbitrator shall have jurisdiction to determine any such claim,
and may grant any relief authorized by law. Their binding decision is based on,
and supported by, written findings of fact and conclusions of law.

9.3         Any claim or dispute subject to arbitration shall be deemed waived,
and shall be forever barred, if arbitration is not initiated within twelve (12)
months of the date the claim or dispute first arose.

10.         GOVERNING LAW AND FORUM

This Agreement shall be governed by, and construed in accordance with, the laws
of the State of New York without regard to the choice of law provisions thereof,
and the parties herein consent to the exclusive jurisdiction of the New York
State Supreme Court, County of Rensselaer, or the United States District Court
for the Northern District of New York, as may be applicable.

IN WITNESS WHEREOF, the parties hereto have executed this Employment Agreement
as of the date and year first above written.

 

                                          MAPINFO CORPORATION

 

_/s/ John C. Cavalier__________________

       BY: _/s/ Mark Cattini____________________
JOHN C. CAVALIER                                      MARK CATTINI
Chairman                                                            President &
Chief Executive Officer



 

 